LAND, J.
The defendant was convicted and sentenced for the crime against nature, as denounced by section 788 of the Revised .Statutes of 1870.
In the court below the defendant moved the court to compel the prosecution to elect between the charge of “crime against nature” and the charge of “sodomy” contained in the indictment. The motion was overruled, and the defendant excepted.
The two terms are applied in the indictment to the same act of carnal knowledge, and were evidently used as equivalents. Marr’s Crim. Jur. La. p. 128, § 77.
Judgment affirmed.